The present holding is in direct conflict with the case of McCormack Bros. Motor Car Co. v. State (Ala. Sup.)102 So. 894,6 and this case is in line with the opinion in the case of Flint Motor Car Co. v. State, 204 Ala. 437, 85 So. 741, where the rule of duty and diligence was laid down as to a mortgagee or conditional vendor, when interposing a claim to a vehicle, which had been seized while transporting prohibited liquor. This rule merely required the vendor or mortgagee, among other things, after the state had made out a case by showing that the vehicle was seized while transporting liquor when the purchaser or mortgagor was not known to him, to make inquiry, where he is known, as to his character for violating the prohibition law, and, if such reasonable inquiry disclosed that it was good, he would be protected. In other words, that when the state made out a prima facie case that the vehicle was outlawed, the burden then fell upon the claimant to acquit himself of notice or negligence.
As I understand, the effect of the present holding is that said claimant need not make inquiry unless the state shows that the purchaser or vendor had a bad character in this respect, or that facts existed which would have disclosed the fact had the inquiry been made. The result being to shift the burden of proof to the state, not only to show that the vehicle was an outlaw, but other facts to put the claimant on notice or inquiry that the vehicle was being used to transport liquor, or would be so used when the sale was made or the mortgage was taken. This may be a logical and reasonable rule, but, in my opinion, is not warranted by the statute, and puts a greater burden on the state than is contemplated or authorized. The statute received a more liberal construction in the Flint Case, supra, than the previous cases there dealt with and as liberal as was warranted, and I am opposed to a further relaxation for the benefit and convenience of dealers in vehicles, or those who make mortgage loans upon same.
I therefore dissent, and in which I am joined by THOMAS and BOULDIN, JJ.
6 Ante, p. 6.